PeR Curiam.
Defendants make fifteen assignments of error, based on thirty-eight exceptions. We have carefully considered them all, and we find no error sufficiently prejudicial to warrant a new trial. Plaintiff’s evidence was sufficient to make out a prima facie case of actionable negligence on the part of defendants. The case was submitted to the jury on instructions free of prejudicial error. It was a matter for the twelve. The jury’s factual determinations are conclusive on appeal. We find no new proposition of law justifying extended discussion.
In the trial below we find
No error.